Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Status of Claims 
The office action is in response to RCE/ amendment filed on 11/28/2022 in which claims 1-5, 7-9 and, 11-20 were presented for examination. Claims 6 and 10 are canceled from examination by applicant. 
Response to Arguments
applicant’s amendment filed on 11/28/2022, with respect to the rejection(s) of claim(s) 1-5,7-9 and, 11-20 have been fully considered but they are not persuasive. Applicant’s argument on pages 6-8 as per newly amended independent claims 1,11 and 17 “A sole structure having a plurality of first surface features including a plurality of first ribs each extending a first inner surface of the a first sole element from the first end disposed on one of the lateral side or the medial side of the sole structure to a second end disposed on the one of the lateral side or the medial side of the sole structure and a plurality of second surface features configured to interface with the first surface features” not found persuasive because the ribs can be extended from both X and Y axis (vertically or horizontally across) and a first end of the rib as shown in the annotated figure below shows each of a plurality of first ribs extending a first inner surface of the a first sole element from the first end disposed on one of the lateral side and similar features applies to the second sole element as well. Further, a plurality of second surface features configured to interface with the first surface features when the first sole element and second sole element mate with each other in assembled configuration. Therefore, applicant’s arguments are not found persuasive. Dependent claims are rejected at least for depending from a rejected claim.

    PNG
    media_image1.png
    481
    763
    media_image1.png
    Greyscale

Annotated Fig of Choi (WO2019046438A1) for clarification 
Further, Applicant’s argument on pages 9-11 of the remark that Choi (WO2019046438A1) ribs being straight and extend in parallel across a width of the sole structure and Tanel (US4653206A) sole being a ground-engaging surface. The combination of Choi et al. (WO2019046438A1) in view of Tanel (US4653206A) fails and therefore further fails in view of Elder et al. (US 20140283412 A1), examiner disagreed. Regardless of Tanel’s location or the purpose of the sole, Tanel teaches the ribs having the first and second direction and Choi as a primary reference that teaches the rest of the feature of the sole element. Therefore, It would have been obvious to one of ordinary skill in the art to have Choi’s ribs to incorporate the teachings (regardless of each sole position/location) of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form, direction or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).  
Moreover, Elder teaches a cable being located within the at least one channel (regardless of the sole surface features and rib directions), the channel can be in different configuration (¶-54 of Elder stated “the bladder 1058 can have one or more channels 1059, grooves, slits, contours, etc”), the cable/string will follow the path of the channel. Therefore, the result of combination/modification of Choi and Tanel with the sole surface features and rib directions as claimed, is obvious to one of ordinary skill in the art to incorporate the teachings of Elder by having just a cable within the at least one channel in order to provide securement between the upper and/or the sole structures/elements while in use and comfort to the wearer. Therefore, applicant’s arguments are not found persuasive.
Applicant’s argument on pages 11-13 of the remark regarding claims 2-3 and 5 with respect to surface features including a frustoconical protrusion or depression is acknowledged and found persuasive and a new claim rejections are applied (see below).
Applicant’s claim amendment filed on 11/28/2022 overcomes the 112 rejection of claims 2 and 7, Claim Rejections - 35 USC § 112(b) has been withdrawn. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11- 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Tanel (US4653206A).

Regarding claim 1, Choi discloses a sole structure (Fig 12, 14a and Fig 23, #14b) having a forefoot region (Fig 12, #16a and Fig 23, #16b), a mid-foot region(Fig 12, #18a and Fig 23, #18b), a heel region(Fig 12, 20a and Fig 23, 20b), a lateral side (Fig 12, #24a and Fig 23, #24b) and a medial side (Fig 12, #22a and Fig 23, #22b), the sole structure comprising: a first sole element (Fig 13, #44a and Fig 24, 44b) including a first inner surface having a plurality of first surface features (Annotated Fig 1 below), including a plurality of first ribs each extending in along the first inner surface from a first end disposed on one of the lateral side or the medial side of the sole structure to a second end disposed on the one of the lateral side or the medial side of the sole structure (Annotated Fig 1(a) below) and a plurality of second ribs each extending along the first inner surface, a second sole element (Fig-13/24, #36a/b) including a second inner surface having a plurality of second surface features (Annotated Fig 1 below), configured to interface with the first surface features (when the first sole element and the second sole element mate each other in assembled configuration); and a panel (Annotated Fig 1, #12b) disposed between the first inner surface of the first sole element and the second inner surface of the second sole element, the first sole element being disposed on a first side of the panel and the second sole element being disposed on a second side of the panel, opposite the first side (Fig 13/24).

    PNG
    media_image2.png
    512
    960
    media_image2.png
    Greyscale

Annotated Fig 1 of Choi

    PNG
    media_image1.png
    481
    763
    media_image1.png
    Greyscale

Annotated Fig 1(a) of Choi 
However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image3.png
    365
    559
    media_image3.png
    Greyscale

Annotated Fig 2 of Tanel
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).  
Regarding claim 7, Choi as modified above discloses the limitation of claim 6 as described above and Choi as modified further discloses wherein each of the first ribs (See Annotated Fig 1 above) extends along the first inner surface in the first direction from a first end to a second end (See Annotated Fig 4 below).  

    PNG
    media_image4.png
    395
    559
    media_image4.png
    Greyscale

Annotated Fig 4 of Tanel
Regarding claim 8, Choi as modified above discloses the limitation of claim 7 as described above and Tanel further discloses wherein a width of each of the first ribs tapers along a direction from the first end to the second end (Annotated Fig 4 above).
Regarding claim 9, Choi as modified above discloses the limitation of claim 6 as described and Choi further discloses wherein a spacing between adjacent first ribs is different from a spacing between adjacent second ribs (Annotated Fig 5 below).  

    PNG
    media_image5.png
    367
    966
    media_image5.png
    Greyscale

Annotated Fig 5
Regarding claim 11, Choi discloses an article of footwear comprising: an upper (Annotated Fig 6) having a bottom panel and a peripheral sidewall (58b, ¶-176) cooperating to define an interior void (Annotated Fig 6); a first sole element disposed on a first side of the bottom panel within the interior void (Annotated Fig 6) and including a first inner surface having a plurality of first surface features opposing the bottom panel, and including a plurality of first ribs each extending along the first inner surface from a first end disposed on one of the lateral side or the medial side of the sole structure to a second end disposed on the one of the lateral side or the medial side of the sole structure (Annotated Fig 1(a)) and a plurality of second ribs each extending along the first inner surface, at least one of the first ribs having a different configuration than one of the second ribs (Annotated Fig 1 (copy) below, different configurations are in shapes (narrower/wider) and in sizes (smaller/bigger/shorter/longer) of the ribs), a second sole element (Fig-13/24, #36a/b) disposed on an opposite side of the bottom panel from the first sole element and including a second inner surface having a plurality of second surface features opposing the bottom panel and configured to interface with the first surface features (Annotated Fig 6, when the first sole element and the second sole element mate each other in assembled configuration).  

    PNG
    media_image2.png
    512
    960
    media_image2.png
    Greyscale

Annotated Fig 1 (copy)

    PNG
    media_image1.png
    481
    763
    media_image1.png
    Greyscale

Annotated Fig 1(a) of Choi (copy)


    PNG
    media_image6.png
    598
    627
    media_image6.png
    Greyscale

Annotated Fig 6 of Choi
However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image3.png
    365
    559
    media_image3.png
    Greyscale

Annotated Fig 2 of Tanel (copy)
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).    
Regarding claim 12, Choi discloses the limitation of claim 11 as described above and further discloses wherein at least one of the bottom panel and the peripheral sidewall (58b, ¶-176) is formed of a textile (¶-106).
Regarding claim 13, Choi discloses the limitation of claim 12 as described above and further discloses wherein the bottom panel (56b of 12b) is integrally formed with the peripheral sidewall (Fig 24; ¶- 105 and 176).
Regarding claim 14, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel includes an inner layer disposed on a first side of the first sole element and an outer layer disposed on an opposite side of the first sole element from the inner layer (Annotated Fig 7). 

    PNG
    media_image7.png
    497
    853
    media_image7.png
    Greyscale

Annotated Fig 7
Regarding claim 15, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel defines a pocket (Annotated fig 6, see interior void, upper and bottom panel; altogether form a pocket) receiving the first sole element (Annotated Figs 6 and 7 above).  
Regarding claim 16, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel conforms to the plurality of first surface features (Annotated Figs 1 and 7 above).
Regarding claim 17, Choi discloses a method of manufacturing an article of footwear(Fig 24, #10b), the method comprising: forming a first sole element (Fig 24,#44b) including a first inner surface having a plurality of first surface features (Annotated Fig 6 above including a first inner surface having a plurality of first surface features (Annotated Fig 1 copy below), including a plurality of first ribs each extending along the first inner surface along the first inner surface from a first end disposed on one of the lateral side or the medial side of the sole structure to a second end disposed on the one of the lateral side or the medial side of the sole structure (Annotated Fig 1(a)) and a plurality of second ribs each extending along the first inner surface, at least one of the first ribs having a different configuration than one of the second ribs (Annotated Fig 1 below, different configurations are in shapes (narrower/wider) and in sizes (smaller/bigger/shorter/longer) of the ribs), forming a second sole element (Annotated Fig 6 copy below) including a second inner surface having a plurality of second surface features configured to interface with the first surface features; and disposing a panel between the first inner surface of the first sole element and the second inner surface of the second sole element (Annotated Fig 6 copy below).
    PNG
    media_image2.png
    512
    960
    media_image2.png
    Greyscale

Annotated Fig 1 (copy)

    PNG
    media_image1.png
    481
    763
    media_image1.png
    Greyscale

Annotated Fig 1(a) of Choi (copy)


    PNG
    media_image6.png
    598
    627
    media_image6.png
    Greyscale

Annotated Fig 6 (copy)
However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image3.png
    365
    559
    media_image3.png
    Greyscale

Annotated Fig 2 of Tanel
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).   
Regarding claim 18, Choi as modified discloses the limitation of claim 17 as described above, and further disclose defining at least one channel extending from a first end at a peripheral side surface of the first sole element to a second end at the peripheral side surface of the first sole element (Annotated Fig 8 below). 

    PNG
    media_image8.png
    780
    788
    media_image8.png
    Greyscale

Annotated Fig 8 of Choi
Regarding claim 20, Choi as modified discloses the limitation of claim 17 as described above and Choi further discloses forming the panel from a textile (¶-106).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Tanel (US4653206A) and Montross et al. (US20140013617A1). 
Regarding claim 2, Choi as modified discloses the limitation of claim 1 as described above and Tanel further disclose the plurality of second surface features having a frustoconical depression (Annotated Fig 8 below, Col 5, lines 42-56 “truncated-circle projections”). However, Choi as modified fails to disclose wherein the plurality of first surface features include a frustoconical protrusion and a frustoconical depression configured to mate with the frustoconical protrusion. 

    PNG
    media_image9.png
    920
    1073
    media_image9.png
    Greyscale

Annotated Fig 8 of Tanel
Montross discloses serval embodiments in the sole element having a frustoconical protrusion in the sole structure and stated in paragraph 49 that “one or more projections 106 may be cylindrical. Other shapes, including, but not limited to, rectangular, oval, semi-spherical, conical, frustoconical, rhomboidal, and other suitable shapes may be used”, Those projections/protrusions can come in any shape and not limited to one shape. 
Choi as modified and Montross are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified’s plurality first surface features (Choi’s first sole element (Fig 13, #44a and Fig 24, 44b) as modified by Tanel’s surface features (with ribs) especially Tanel’s Fig 4, #106) to incorporate the teachings of Montross by having a frustoconical protrusion in order to provide cushion to the wearer's foot and to protect it from substantial impact forces through out the day of wear’s activities (¶-4). 
Moreover, the limitation “a frustoconical depression configured to mate with the frustoconical protrusion” is a structural limitation and the result of modification shows the plurality of second surface features of a frustoconical depression mates with the frustoconical protrusion of the plurality of first surface features. 
Regarding claim 3, Choi as modified discloses the limitation of claim 1 as described above and further discloses wherein the first surface features include at least one first frustoconical protrusion having a first configuration (Annotated Fig 8 of Tanel shows two #106s in the result of above modification and first configuration is protruded portion) and at least one second frustoconical protrusion having a second configuration different than the first configuration, the second surface features including at least one first frustoconical depression (Annotated Fig 8 of Tanel and second configuration is depression or recess portion) having the first configuration and at least one second frustoconical depression having the second configuration (Annotated Fig 8 of Tanel shows two #106s in the result of above modification).  
Regarding claim 4, Choi as modified above discloses the limitation of claim 3 as described above and Choi as modified above further discloses wherein the first configuration includes at least one of a first size and a first shape, and the second configuration includes at least one of a second size and a second shape (Fig 1, #106 of Montross and Montross further stated in paragraph 65 “Projections 106 can be formed in a variety of shapes, sizes, and densities in order to provide cushioning and weight properties that are tailored to specific areas of the sole 110”).
Regarding claim 5, Choi as modified above discloses the limitation of claim 3 as described above and Choi as modified above further discloses wherein the at least one first frustoconical protrusion and the at least one second frustoconical protrusion (Annotated Fig 8 of Tanel shows two #106s) respectively oppose the at least one first frustoconical depression (Annotated Fig 8 of Tanel shows two #106s) and the at least one second frustoconical depression The modification above results in first sole element having frustoconical depression and second sole element having frustoconical protrusion, and they are opposed to one another when first sole element and seond sole element are in assembled position.  

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Tanel (US4653206A) and Elder et al. (US 20140283412 A1)
Regarding claim 19, Choi discloses the limitation of claim 18 as described above, however fails to disclose positioning a cable within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element. (Note: Choi teaches the panel, 1st sole element and second sole element)
Elder further discloses positioning a cable (82, 84, 86) within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element (¶- 40-41, Fig 2, and 6).
Choi as modified and Elder are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi’s sole structures (the panel, 1st sole element and second sole element) to incorporate the teachings of Elder by having a cable within the at least one channel in order to provide securement between the upper and/or the sole structures/elements while in use and comfort to the wearer. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170238652 A1 by Langvin discloses an article with a sole structure including a first layer and a second layer are disclosed. The first layer includes a set of apertures arranged in an auxetic configuration that permit the first layer to exhibit a first auxetic behavior. The second layer includes a set of projections arranged in an auxetic configuration that permit the second layer to exhibit a second auxetic behavior. The first layer and the second layer may be joined together in a manner that allows the first auxetic behavior to occur independently of the second auxetic behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732